Case 1:19-cv-02694-DG-RLM Document 41 Filed 07/30/21 Page 1 of 4 PageID #: 291




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
SANDRA HERAS,

                                            Plaintiff,                   MEMORANDUM
                                                                         AND ORDER

                 -against-                                               19-CV-2694 (DG)

METROPOLITAN LEARNING INSTITUTE,
et al.,

                                             Defendants.
------------------------------------------------------------x

ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

        Plaintiff Sandra Heras (“plaintiff”) brings this wage-and-hour action under the Fair

Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”), on her own behalf and

on behalf of similarly situated “recruiters” employed by defendants Metropolitan Learning

Institute and its president, Boris Davidoff (collectively, “defendants”). By letter-motion dated

June 17, 2021, see First Motion for Discovery (June 17, 2021) (“Pl. Motion”), DE #35,

plaintiff seeks an order directing defendants, over their objection, see Reply in Opposition

(June 21, 2021) (“Def. Opp.”), DE #36, to produce class-wide discovery regarding other

recruiters, including documents listing all recruiters and their workweeks (Document Request

No. 9 (DE #35 at ECF p. 8)). Plaintiff argues that “[c]lass wide discovery has routinely been

ordered in the Second Circuit with respect to claims under both the FLSA and the NYLL.”

Pl. Motion at 2. Defendants disagree, citing and quoting from opinions issued out of this

District that have denied similar precertification discovery requests. See Def. Opp. at 1-2. 1



1 At the time plaintiff filed her motion to compel, she had moved for neither conditional certification of
a collective action under FLSA nor for Rule 23 class certification under the NYLL; in the interim,
                                                                                  (footnote continued)
Case 1:19-cv-02694-DG-RLM Document 41 Filed 07/30/21 Page 2 of 4 PageID #: 292




        In arguing that courts in this Circuit “routinely” order the class-wide discovery she

seeks and thereby avoid “splitting class certification discovery and class merits discovery,” Pl.

Motion at 2, plaintiff oversimplifies the state of the law and overlooks recent caselaw in this

District. As Judge Brian Cogan explained in Beaton v. Verizon New York, Inc., 20-CV-672

(BMC), 2020 WL 6449235, at *3 (E.D.N.Y. Nov. 3, 2020) - a decision that postdated the

Supreme Court's decision in Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011), on which

plaintiff heavily relies:

        [C]ourts in this district have proved “very cautious about compelling disclosure
        of the identities and contact information of putative class members at the pre-
        certification stage.” Charles v. Nationwide Mut. Ins. Co., No. 09-cv-94, 2010
        WL 7132173, at *4 (E.D.N.Y. May 27, 2010). These courts have
        acknowledged that there may be circumstances in which this information is
        relevant to the issues that arise under Rule 23, such as numerosity, common
        questions, and adequacy of representation. See id. at *8; see also Oppenheimer
        Fund, Inc. v. Sanders, 437 U.S. 340, 354 n.20 (1978). But a plaintiff is not
        automatically entitled to this information. See Charles, 2010 WL 7132173, at
        *8. And courts have “refused to allow discovery of class members’ identities at
        the pre-certification stage out of concern that plaintiffs’ attorneys may be
        seeking such information to identify new clients, rather than to establish the
        appropriateness of certification.” Jin Yun Zheng v. Good Fortune Supermarket
        Grp. (USA), Inc., No. 13-cv-60, 2013 WL 5132023, at *8 n.9 (E.D.N.Y. Sept.
        12, 2013) (quoting Dziennik v. Sealift, Inc., No. 05-cv-4659, 2006 WL
        1455464, at *1 (E.D.N.Y. May 23, 2006)).

        Requests for contact information and records are particularly weak when a
        plaintiff “has not sought discovery through other means that would support his
        Rule 23 claim” and has not otherwise “demonstrated that he is entitled to the
        putative class contact information.” Jenkins v. TJX Companies, Inc., No. 10-
        cv-3753, 2011 WL 1563677, at *2 (E.D.N.Y. Apr. 25, 2011). In Charles v.
        Nationwide Mutual Insurance Co., No. 09-cv-94, 2010 WL 7132173, at *1
        (E.D.N.Y. May 27, 2010), for example, the court applied this principle when a
        plaintiff brought a class action under the NYLL as well as a collective action
        under the FLSA. The plaintiff had sought to represent all of the defendant's
        paralegals, and she filed a motion to compel defendant to produce their names,


plaintiff has applied for conditional certification, see First Motion to Certify FLSA Collective Action
(July 14, 2021), DE #38, but that motion was only recently fully submitted, see Response to Motion
(July 26, 2021), DE #40, and remains sub judice.
                                                    2
Case 1:19-cv-02694-DG-RLM Document 41 Filed 07/30/21 Page 3 of 4 PageID #: 293




       contact information, and billing sheets. But the court denied this motion, noting
       that plaintiff could point to nothing more than “bare allegations” that all the
       paralegals were “subject to the same pay practice.” Id. at *6.

       That reasoning applies with equal force here. Although plaintiff maintains that
       the requested information is relevant, he has not provided any evidence why that
       is true, beyond the allegations in the complaint and his own declaration. . . . As
       in Charles, he has not used other discovery devices to establish that all
       technicians and technician escorts in New York City are subject to the same
       practices[.] . . . See id. Therefore, plaintiff “has not discussed the need for the
       requested information in light of the discovery already provided by defendant.”
       Id.

       Moreover, the requests would be unduly burdensome, given the detailed
       information that plaintiff requests. . . . [D]efendant has provided a Rule
       30(b)(6) deponent to testify about defendant's policies regarding wage and hour
       notices and reporting time. I therefore conclude that “plaintiff must conduct
       some preliminary discovery before he can demonstrate his entitlement to the
       information he seeks under Rule 23.” Jenkins, 2011 WL 1563677, at *2.

Beaton, 2020 WL 6449235, at *3.

       So too here, plaintiff has failed to demonstrate that the discovery relevant to her

contemplated Rule 23 motion could not be obtained through alternative means, such as

interrogatories concerning defendants' policies and practices regarding recruiters and/or Rule

30(b)(6) depositions. She thus has not established her entitlement to class-wide documents,

and the Court, exercising its “broad discretion to determine the extent of discovery concerning

Rule 23 requirements,” Beaton, 2020 WL 6449235, at *3, denies plaintiff's motion to compel

the production of class-wide documents relating to and identifying other recruiters.

       That said, the Court notes that some of the document demands listed in plaintiff's letter-

motion seek documents relating to policies and practices, rather than to specific recruiters; by

way of example only, Document Demand No. 32 (DE #35 at ECF p. 14) requests manuals and

similar documents “concerning [defendants’] compensation policies and practices[.]”

Unfortunately, neither side has addressed each of the listed Document Demands, but instead
                                                3
Case 1:19-cv-02694-DG-RLM Document 41 Filed 07/30/21 Page 4 of 4 PageID #: 294




has argued either for or against class-wide discovery, without analyzing any specific demand.

As the parties have not undertaken a demand-by-demand analysis, the Court declines to do so,

but instead directs the parties to meet and confer in a good faith effort to resolve any remaining

discovery disputes, consistent with the rationale of this opinion.

                                         CONCLUSION

         For the reasons set forth above, plaintiff’s motion to compel is denied without

prejudice.

SO ORDERED.

Dated:       Brooklyn, New York
             July 30, 2021



                                               /s/   Roanne L. Mann
                                              ROANNE L. MANN
                                              UNITED STATES MAGISTRATE JUDGE




                                                 4
